The Chancellor.
The bill in this cause is filed by Martha Adela Halsted, daughter of Samuel Meeker, deceased, jointly with her husband, Oliver S. Halsted, jun., against the executors of the will of her father, and the legatees in said will and the two codicils to it, for the purpose of having “such construction given to *139said will and codicils as will carry out the intention and meaning thereof, and the validity of said will, and that the legacies may be satisfied in such way as this court shall deem just and proper.”
These are the words of the only prayer for relief in the bill; it does not contain the general prayer. The only matter, then, which can be considered in this suit, is the construction of the will and codicils as they stand. The capacity of the testator, or any mistake in drawing the will or any part of it, cannot be considered here.
An amendment to the prayer of the bill would not change the matter in this respect, for there are no facts alleged on which such relief could be founded. The will, therefore, in this suit, must, with the codicils, be taken to be a valid will, drawn according to the intentions of the testator. The only question is as to the construction of it.
It is a settled principle, both at law and in equity, that parol evidence should not be received to explain or vary any will or other written instrument. And this rule applies with peculiar force to any instrument which, like a will, is by statute required to be in writing.
Where there is any doubt on the face of a will, the court will regard the surrounding circumstances under which it was made, and by them solve that doubt. And where there is a latent ambiguity, not appearing on the face of the will, but which arises from evidence by parol, and outside of the will, it may be explained by parol evidence.
In this case, there is no ambiguity on the face of the will. It directs the executors “ to place the sum of twenty thousand dollars of my estate at interest, in some good and safe investment.” There is no ambiguity about the word “ dollars.” If any word has a settled meaning at law, and in the courts, it is this. It can only mean the legal currency of the United States, not dollars vested in bonds or stocks, either at the market or par value, or at the original cost to the testator. And, as if to render it sure, the direction is to place twenty thousand dollars; it implies change, not to let it remain. The *140expression is the “sum of,” always applied to moneys, seldom or never to bonds, stocks, or other property, unless in adding up their money value; and the terms, “ in some ” good and safe investment, indicates an intention that the executors are to select. This direction is only to guide that selection.
The whole phraseology of the direction is inconsistent with the idea that he intended them to set aside the sum from any of his own investments, or to take a proportionate share from each of them.
The circumstances surrounding the testator and his property, relied upon to show that by the words twenty thousand dollars he did not mean the dollars of currency or of money value, are the facts that testator owned a large amount of stocks, was well acquainted with their character and value, and that he and others, when speaking of stocks, by the expression one thousand dollars in City Bank stock, or New York Central stock, meant that amount of stock at its par value, though one was worth fifty per cent, and the other thirty per cent, above par.
Take these facts as proved. No one can suppose from them that the testator, when using the term “dollars” to designate the amount of money he intended to give or offer, meant dollars in any specific stock. Had he agreed to purchase a house and lot for ten thousand dollars, no court would, from such proof, have held him bound to pay the Newark gas light stock or Ashtabula railroad stock, at par, when one was worth one hundred and forty, and the other two hundred per cent. And he cannot be held to mean this in his will when he gives a legacy of twenty thousand dollars.
The amount to be invested by the executors, must be twenty thousand dollars in legal money - of the United States. It must be considered as having been 'invested at the end of one year from the death of the testator, from which time the complainants are entitled to interest on it. The executors are at liberty to invest the same on mortgage, and in bonds of this state, and of the United States.
The taxable costs, on both sides, including the cost of *141printing the evidence, must be paid out of the estate. It is not a proper case for the allowance of a counsel fee to the complainants.